       Case 3:19-cv-08238-DLR Document 30 Filed 07/26/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Mille Shaw,                                       No. CV-19-008238-DLR
10                   Plaintiff-Appellant,              ORDER
11   v.
12   Office of Navajo and Hopi Indian
     Relocation,
13
                     Defendant.
14
15
16            Pursuant to the July 21, 2021 Ninth Circuit mandate (Doc. 29), this matter is
17   remanded to the Office of Navajo and Hopi Indian Relocation (“ONHIR”) for an award of
18   benefits.
19            IT IS ORDERED that this case is REMANDED to ONHIR.
20            IT IS FURTHER ORDERED that ONHIR is directed to award benefits to Ms.
21   Millie Shaw, consistent with the Ninth Circuit’s mandate and memorandum (Doc. 29; Doc.
22   29-1).
23            IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
24   in favor of Ms. Shaw and terminate this case.
25            Dated this 23rd day of July, 2021.
26
27
28                                                 Douglas L. Rayes
                                                   United States District Judge
